Citation Nr: 1825541	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  A current bilateral hearing loss disability, for VA purposes, has not been shown.
 
2.  The Veteran's tinnitus did not manifest during service or within one year of separation from active service and is not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2013.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.

In this case, the Veteran was scheduled to VA audiology examination in July 2013 and November 2013.  He failed to report for either examination.  In a September 2013 statement, the Veteran notified VA that he had missed his July 2013 VA examination because he was undergoing treatment at the Prescott domiciliary.  He was rescheduled for an examination in November 2013.  The Veteran also failed to appear for that examination.  Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  As such, the Veteran's claims will be decided based on the evidence of record.

In a May 2016 statement in lieu of VA Form 646, the Veteran's representative argued that the Veteran's homelessness was good cause for his failure to appear for his November 2013 examination and so it should be rescheduled.  The Veteran's representative further asked that VA attempt to contact the Veteran via phone and in writing to determine his willingness to report for an examination.  This May 2016 statement indicates that the Veteran remains homeless and has not elaborated on how his homelessness prevented his appearance at the scheduled November 2013 examination in such a way that could be remedied by scheduling a new examination.  As such, good cause has not been established.  Additionally, recent communications to the Veteran's last known address of record have been returned to sender.  The burden is on the Veteran to provide VA with accurate current contact information.  Neither the Veteran nor his representative has submitted updated contact information.  Thus, there is no indication that the Veteran would appear for a new examination if scheduled.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

"In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, the requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Certain chronic diseases, including hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); see also Fountain v. McDonald, 27 Vet. App. 258 (2015)(including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309 (a)).

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In this case, the record does not contain evidence of a compensable degree of either hearing loss or tinnitus within one year of the Veteran's April 1981 separation from service.  Thus, presumptive service connection is not warranted for either disability.

As noted above, the Veteran failed to report for his scheduled VA examination.  His VA treatment records from June 2010 note his complaints of hearing loss, the Veteran failed to show for his scheduled VA audiology appointment in October 2010.  The record does not contain any post-service audiograms.  There is no medical evidence of record showing that the Veteran's hearing impairment is sufficient to meet the requirements of 38 C.F.R. § 3.385 at any time during the pendency of this appeal.  The determination as to whether his hearing loss rises to the level of impairment necessary to qualify as a disability for VA purposes as opposed to a lesser degree of hearing loss requires specific objective measurements.  Thus, the record does not show hearing impairment that qualifies as a disability for VA purposes.

With regard to his tinnitus claim, the record does not include a medical diagnosis of tinnitus.  Nevertheless, as it is a lay-observable condition, the Veteran is competent to provide lay evidence of a current tinnitus disability.  His service treatment records do not show complaints of, treatment for, or a diagnosis of tinnitus.  Instead, the Veteran has reported in-service noise exposure due to being an infantry "grunt" training with tanks, artillery, hand grenade, mines, and guns.  His DD 214 shows a military occupational specialty (MOS) of power generator and wheel vehicle mechanic with awards for rifle and hand grenade proficiency.  As such, exposure to the type of noises described has been shown.

The remaining question is whether there is a causal link between the Veteran's current tinnitus and his active duty military service.  To this end, no such link has been established.  The Veteran has argued that a link exists, but has not provided any rationale for this contention that would establish his competency to provide such an opinion.  No medical opinion on this issue has been submitted and the Veteran's failure to appear for his VA examination has prevented VA from obtaining such an opinion.  Thus, the record does not establish a causal link between the Veteran's current tinnitus and his active duty military service.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, his appeal must be denied.  There is no reasonable doubt to be resolved as to either issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


